Name: Commission Regulation (EEC) No 1020/81 of 13 April 1981 fixing the sluice-gate prices and levies for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 103/18 Official Journal of the European Communities 15. 4. 81 COMMISSION REGULATION (EEC) No 1020/81 of 13 April 1981 fixing the sluice-gate prices and levies for eggs by Regulation (EEC) No 2773/75, the minimum was set at 3 % ; Whereas the price of the quantity of feed grain required varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 May to 31 July 1981 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, world market prices for feed grain are to be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since a new sluice-gate price is to be fixed, changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organi ­ zation of the market in eggs ('), as last amended by the Act of Accession of Greece (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 must be fixed quarterly in advance in accor ­ dance with the methods of calculation laid down in Council Regulation (EEC) No 2773/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for eggs (3), as last amended by Regu ­ lation (EEC) No 2300/77 (4) ; Whereas since sluice-gate prices and levies for eggs were, by Regulation (EEC) No 150/81 (*), last fixed for the period 1 February to 30 April 1981 , they must be fixed anew for the period 1 May to 31 July 1981 ; whereas such prices and levies should in principle be calculated by reference to feed grain prices for the period 1 November 1980 to 31 March 1981 ; Whereas, when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed, changes in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in relation to that used to calculate the sluice-gate price for the preceding quarter ; whereas, HAS ADOPTED THIS REGULATION : Article 1 The levies provided for in Article 3 of Regulation (EEC) No 2771 /75 in respect of the products specified in Article 1 ( 1 ) of that Regulation, and the sluice-gate prices provided for in Article 7 thereof in respect of the like products, shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 April 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 49 . 0 OJ No L 291 , 19 . 11 . 1979, p . 17 . 0 OJ No L 282, 1, 11 . 1975, p . 64. (&lt;) OJ No L 271 , 22 . 10 . 1977, p. 6 . 0 OJ No L 18 , 21 . 1 . 1981 , p . 5 . 15 . 4. 81 Official Journal of the European Communities No L 103/ 19 ANNEX to the Commission Regulation of 13 April 1981 fixing the sluice-gate prices and levies for eggs CCT heading No Description Sluice-gate price Levy 1 2 3 4 ECU/100 units ECU/ 100 units 04.05 Birds ' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : a) Eggs for hatching (a) : 1 . Of turkeys or geese 2. Other 44-30 11-76 5-71 1-91 ECU/ 1 00 kg ECU/ 1 00 kg b) Other 96-14 17-98 B. Eggs, not in shell ; egg yolks : I. Suitable for human consumption : a) Eggs not in shell : 1 . Dried 2. Other 386-44 10201 81-27 20-86 b) Egg yolks : 1 . Liquid 2. Frozen 3 . Dried 207-58 221-26 461-00 36-68 39-20 84-15 (a) Only poultry eggs which fulfil the conditions stipulated by the competent authorities of the Euro ­ pean Communities are eligible for entry under this subheading.